Exhibit 99.1 LUMINEX CORPORATION REPORTS THIRD QUARTER 2011 RESULTS REVENUE GROWTH OF 34 PERCENT OVER PRIOR YEAR AUSTIN, Texas (November 1, 2011) – Luminex Corporation (NASDAQ:LMNX) today announced financial results for the third quarter ended September 30, 2011.Financial and operating highlights include the following: · Consolidated third quarter revenue was $45.6 million, a 34% increase over the third quarter of 2010 · Third quarter 2011 assay sales of $13.4 million grew 71% over the third quarter of 2010 and included a first full quarter contribution from EraGen Biosciences, Inc. · Third quarter 2011 shipments of 226 multiplexing analyzers that included 61 MAGPIX® systems, resulting in cumulative life-to-date multiplexing analyzer shipments of 8,371 · Consolidated gross profit margin of 62.4% for the third quarter of 2011, which reflects the impact of$2.0 million inincremental expense resulting from the recording of EraGen inventory acquired at fair value on the date of acquisition. Excluding this impact, non-GAAP consolidated gross profit margin was 66.9% for the third quarter of 2011 · Operating income for the third quarter of 2011 was $2.8 million. Included in this amount is $2.0 million in incremental expense resulting from recording the EraGen inventory acquired at fair value on the date of acquisition. Excluding this amount and current quarter integration expenses, non-GAAP operating income for the third quarter of 2011 was $5.1 million, a $5.0 million increase over the third quarter of 2010 · Successful launch of the 15-pathogen xTAG® Gastrointestinal Pathogen Panel (GPP) in Europe · Received 510(k) clearance from the U.S. Food and Drug Administration (FDA) for the xTAG Respiratory Viral Panel FAST (RVP FAST) in early July · Hosted the ninth annual Planet xMAP Europe September 28-29 in Vienna, Austria “Luminex continued to execute on its strategic plan and delivered another strong quarter,” said Patrick J. Balthrop, president and chief executive officer of Luminex. “Our assay, consumable, and royalty revenue categories each demonstrated excellent growth over the prior year period. The assay group, led by our Cystic Fibrosis and Respiratory Viral Panel franchises, and now also includes contribution from EraGen Biosciences, generated 71% growth. Consistent with prior commentary, third quarter consumable revenue of $12 million grew 39% over the same period last year, while actual results were less than second quarter. Finally, we recognized $7.5 million in royalty revenue, or 32% growth over the same period in 2010, which reflects the strong commitment to and investment in our proprietary technology by our key partners.” “During the quarter we achieved several significant milestones, including the launch of our novel xTAGGastrointestinal Pathogen Panel in Europe, receipt of FDA clearance of our xTAG RVP FAST assay, and significant progress with early integration activities at EraGen Biosciences,” added Balthrop. “We believe these accomplishments deliver high performance solutions to our customers and long-term value for our shareholders,” Balthrop concluded. REVENUE SUMMARY (in thousands, except percentages) Three Months Ended September 30, Variance (%) (unaudited) System sales $ $ $ 7 % Consumable sales 39 % Royalty revenue 32 % Assay revenue 71 % All other revenue 12
